DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 6 should be amended to -a cover of the rocker arm including a first segment and a second segment-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “a first protrusion positioned directly over a valve lift mechanism of the valve during opening of the valve and a second protrusion positioned directly over a pushrod system coupled to the rocker arm during opening of the valve” (emphasis added by the examiner) in lines 4-7 is new matter. The original disclosure does not indicate that the first and second protrusions are directly over the valve lift mechanism and the push rod system during the opening of the valve and its unclear form the drawings if this is the case. For example, in figure 9a, it’s not shown when the first and second protrusions (926 and 928) are directly over the valve lift mechanism and the push rod assembly. Further, the specification indicates the first and second protrusions are directly over the valve lift mechanism and the pushrod system but it’s does not indicate what period of time (during valve opening or closing) this is the case (see ¶0081 of the specification). For this reason, the limitation is new matter.
Claims 2-4, 6-11 and 21 are rejected due to their dependence on claim 1. 

Regarding claim 12:
The claim limitation “wherein the conical protrusion is positioned directly over the valve lift mechanism during the first condition when the valve is in the open position” (emphasis added by the examiner) in lines 7-8 is new matter. The conical protrusion being directly above the valve lift mechanism when the valve is in the open position is new matter for the reason identified above.
Claims 13-15 are rejected due to their dependence on claim 12. 

Regarding claim 16:
The claim limitations “a first protrusion positioned directly over a valve lift mechanism of the valve coupled to the rocker arm during opening of the valve and a second protrusion positioned directly over a pushrod system coupled to the rocker arm during opening of the valve” (emphasis added by the examiner) in lines 8-11 is new matter. The limitation is new matter for the same reason identified above in the claim 1 rejection above.
Claims 17-20 are rejected due to their dependence on claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:
The claim is unclear because of limitation “wherein the first condition includes a valve coupled to a tip of a rocker arm being in an open position, flowing lubricating oil to a tip of the rocker arm” in lines 2-4. The limitation is unclear because it establishes two “a tip of the rocker arm” and its unclear if these are the same of different structures. For the sake of examination, the office has assumed that they are the same structure. The applicant should amend the limitation to “wherein the first condition includes a valve coupled to a tip of a rocker arm being in an open position, flowing lubricating oil to [[a]] the tip of the rocker arm”.
Claims 13-15 are rejected due to their dependence on claim 12.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/9/22, with respect to the non-final office action filed 3/9/22 have been fully considered and are persuasive. 
Regarding the 35 USC 112(a) claim rejections:
The claim amendments have addressed some of the claim rejections and for this reason they have been withdrawn. However, some of the new matter rejections have been maintained above due to the amendments to the claims which contain new matter. 

Regarding the 35 USC 112(b) claim rejections:
The applicants amendments to the claims have addressed the previous claim rejections and for this reason they are withdrawn. See new rejection above based on amendments to the claims.

Regarding the 35 USC 102 claim rejections:
The applicants amendments to the claims have addressed the previous claim rejections and for this reason they are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                           /DEVON C KRAMER/                                                                                                        Supervisory Patent Examiner, Art Unit 3746